DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	In response to the amendment filed 09 April 2022, claims 12-16, 21 and 36-49 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 12-16, 21 and 36-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 12 recites a method comprising:
evaluating an actual action of a user to produce an evaluation result; 
making a recommendation of a first training plan for the user, from a training plan set comprising the first training plan and a second training plan, that is based, at least in part, on the evaluation result; 
receiving a rejection for the recommendation of the first training plan; and 
appointing the second training plan as the current training plan of the user after the recommended training plan is rejected; and
indicating the appointed second training plan.
The limitations of evaluating a user action, making a recommendation, receiving a rejection, and appointing and indicating a second recommendation, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an electronic device with an interface wherein recommendations and plans are made by way of a display and the rejection is made by way of the interface, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “display” language, “recommending” and “causing” in the context of this claim encompasses a user manually providing the recommendation and indication, such as using a pen and paper. Similarly, the limitation of “receiving”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. But for the “interface” language, a user could manually receive the rejection such as orally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “a system comprising hardware communicatively coupled to a sensor that captures an actual action of a user as well as communicatively coupled to an electronic device with a display and interface”. The electronic device comprising an interface and display constitutes no more than an attempt to generally link the use of the judicial exception to a particular technological environment (e.g. an interactive device with a user interface). See MPEP 2106.05(h). The claim further recites a sensor which captures the “actual action of the user”. This sensor recited at a high-level of generality and is involved only in pre-solution data gathering, which only serves to add insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only generally link the use of the exception to a particular environment and provide pre-solution data gathering, respectively. The claim is not patent eligible.
Dependent claims 13-16, 21 and 36-49 recite the same abstract idea as in claim 12, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 13-16, 21, 38-43, 47 and 49 only recite additional details of the abstract idea itself (timing of recommendations, receiving and transmitting user feedback, and the type of actions and metrics being received and analyzed, such as pitch parameters). Regarding the communication feedback to a location remote to a personal electronic device, this only serves to direct the claimed invention to a particular technological area (remote communication), and does not direct the claimed invention to significantly more. Claims 36, 37, 44-46 and 48 further recite a mobile phone with a touch screen interface. This only serves to generally link the use of the judicial exception to a particular technological environment or field of use (mobile phones). See MPEP 2106.05(h). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 recites the electronic device is a mobile phone and the interface is a touch screen of the mobile phone. Claim 37, upon which claim 44 depends, recites these limitations. Therefore claim 44 is improper because it fails to further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 12, 13 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Redmann (US 2006/0025282 A1).
	Regarding claims 12, 13 and 16, Redmann discloses a system comprising hardware communicatively coupled to a sensor that captures an actual action of a user as well as communicatively coupled to an electronic device with a display and interface (see Fig. 4), the hardware being configured to perform a method, the method comprising: 
	obtaining the actual action of the user captured by the sensor (see e.g. Par. 124 – sensors 149-149’’ are read through ADC 148 at frequency sufficient to assure the capture of sensor events necessary for the correct detection of an exercise’s performance)
evaluating the actual action of the user to produce an evaluation result (e.g. Par’s. 125-128 – evaluate action to determine results, such as correct/incorrect); and
making a recommendation of a first training plan for the user, from a training plan set comprising the first training plan and a second training plan, that is based, at least in part, on the evaluation result (Fig. 3; Par’s. 106-107 – after initial exercise is run, data is collected and used to select a next exercise based on analysis of exercise history data 100; exercises are selected from records 1010);
receiving a rejection for the recommendation of the first training plan, the rejection being inputted by way of the interface (e.g. button 127’ – Par. 116);
appointing the second training plan as the current training plan of the user after the recommended training plan is rejected (Par. 108 – user can reject exercise, in which case another selection is made from records 1010); and
causing the display to indicate the appointed second training plan (Par. 115) (as per claim 12), 
	where the user designates the second training plan for appointment by way of the interface after the second training plan is disclosed (Par. 115 – plan accepted by user) (as per claim 13), and
	where making the recommendation of the first training plan comprises presenting the first training plan to the user without presenting the second training plan concurrently to the user and where after receiving the rejection the second plan is presented to the user (Par. 108, 116) (as per claim 16).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Roche (US 2006/0250524 A1).
Regarding claims 14 and 15, to the extent that Redmann does not explicitly disclose prompting the user to submit feedback on the system; where the system is embodied upon a personal electronic device and where the feedback is communicated to a location remote to the personal electronic device (as per claim 14), and the feedback is based, at least in part, on the user's experience with the appointed training plan (as per claim 15), Roche discloses a training system for providing fitness regimens to a user (see abstract) including prompting a user for feedback in the form of questions regarding the user’s experience (Par. 75), wherein the feedback may be communicated to a remote location (Par. 95 – computer may operate in a networked environment with a remote computer 549 which performs relevant data analysis). It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Redmann by prompting for user feedback which is communicated to a remote location, as taught by Roche, to obtain predictable results associated with user feedback and distributed data processing. 

11.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Vitolo et al. (US 2008/0188353 A1).
Regarding claim 21, Redmann does not appear to disclose the actual action of the user is throwing a baseball. However, Vitolo discloses utilizing sensors to track and calculate a user’s actions pertaining to athletic ability, wherein the actions include throwing a baseball (e.g. pitching – Par’s. 48-50). It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Redmann by obtaining action data of a user pitching and providing training plans based on user ability, as suggested by Vitolo. Such a modification would involve a use of a known technique to improve similar devices in the same way. 

12.	Claims 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Vitolo et al. (US 2008/0188353 A1), and further in view of Fitzpatrick et al. (US 2012/0122574 A1).
Regarding claims 36-44, Vitolo further discloses the actual action of the user captured by the sensor is a video file of a recording of the actual action of the user (Par’s. 32, 390) (as per claim 36), and the actual action of the user captured by the sensor is a metric-based data set of the actual action of the user (Par’s. 48-50) (as per claim 37), wherein the data set comprises a pitch speed, accuracy, ball rotation, release angle, release high, and pitch break (as per claims 38-43) (see page 4, table 1). The combination of Redmann and Vitolo does not appear to explicitly disclose the electronic device is a mobile phone, and the interface is a touch screen of the mobile phone. However, Fitzpatrick discloses a similar system for motion capture of athletic data wherein the system utilizes a mobile phone with a touch screen (see abstract, Fig. 2). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Redmann and Vitolo by utilizing a mobile phone with a touch screen as the electronic device, as taught by Fitzpatrick. Such a modification would involve applying a known technique to a known device ready for improvement to yield predictable results. 

13.	Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Fitzpatrick et al. (US 2012/0122574 A1).
Regarding claims 45 and 46, Redmann does not explicitly disclose the action of the user is swinging a baseball bat or golf club, and the electronic device is a mobile phone, and the interface is a touch screen of the mobile phone. However, Fitzpatrick discloses a similar system for motion capture of athletic data wherein the system utilizes a mobile phone with a touch screen (see abstract, Fig. 2), and wherein the action of the user is swinging a baseball bat or a golf club (see Par’s. 26, 89). It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Redmann by utilizing a mobile phone with a touch screen as the electronic device, as taught by Fitzpatrick. Such a modification would involve applying a known technique to a known device ready for improvement to yield predictable results. Furthermore, it would have been obvious to utilize the system to obtain action data of the user swinging a baseball or golf club, to obtain predictable results of providing training plans to improve a user’s swing. 

14.	Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Roche (US 2006/0250524 A1), and further in view of Vitolo et al. (US 2008/0188353 A1).
Regarding claim 47, the combination of Redmann and Roche does not appear to disclose the actual action of the user is throwing a baseball. However, Vitolo discloses utilizing sensors to track and calculate a user’s actions pertaining to athletic ability, wherein the actions include throwing a baseball (e.g. pitching – Par’s. 48-50). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Redmann and Roche by obtaining action data of a user pitching and providing training plans based on user ability, as suggested by Vitolo. Such a modification would involve a use of a known technique to improve similar devices in the same way. 

15.	Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Redmann (US 2006/0025282 A1) in view of Roche (US 2006/0250524 A1) and Vitolo et al. (US 2008/0188353 A1), and further in view of Fitzpatrick et al. (US 2012/0122574 A1).
Regarding claims 48 and 49, Vitolo further discloses the actual action of the user captured by the sensor is a metric-based data set of the actual action of the user, wherein the data set comprises a pitch speed, accuracy, ball rotation, release angle, release high, and pitch break (see page 4, table 1) (as per claim 49), but the combination of Redmann and Roche and Vitolo does not explicitly disclose the electronic device is a mobile phone, and the interface is a touch screen of the mobile phone (as per claim 48). However, Fitzpatrick discloses a similar system for motion capture of athletic data wherein the system utilizes a mobile phone with a touch screen (see abstract, Fig. 2). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Redmann and Roche and Vitolo by utilizing a mobile phone with a touch screen as the electronic device, as taught by Fitzpatrick. Such a modification would involve applying a known technique to a known device ready for improvement to yield predictable results. 

Response to Arguments
16.	Applicant's arguments filed 09 April 2022 have been fully considered but they are not persuasive. 
Regarding the section 101 rejection of claim 12, Applicant argues that the presence of the specific hardware integrated into the claim language removes any interpretation that covers performance in the human mind, and is beyond extra-solution activity. However, as detailed in the rejection above, the claim is still drawn to the abstract steps of evaluating user action data and making recommendations for training plans accordingly, which is a mental process or alternatively a method of organizing human activity. Furthermore, the use of an electronic device with an interface and display only serves to generally link the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)), and the use of generic sensors to obtain action data of a user only serves to add insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g).
Regarding the section 102 rejection of claim 12, Applicant argues that Redmann does not anticipate the claim because the reference does not explicitly state that the second, alternate exercise selection is made from the same set of exercises as the first exercise selection. Applicant argues that it is not possible to tell from Redmann whether the same exercise comes “from the original training plan set or some other set”. This argument is not persuasive. Redmann makes clear that all exercises are located in the exercise historical exercise data set 1000. See for ex. par. 106, which states that even for new users, set 1000 is seeded with appropriate exercises (the exercise records 1010 in). Par. 107 explicitly states that exercises are selected from among these records. While Redmann does disclose further (see e.g. Par’s. 110-113) that the set may change over time, Redmann makes clear exercises must be in this set in order to be selected for a user. Claim 12 merely requires first and second training plans that are included in the same set, and the process of recommending the first, receiving a rejection of the first, and recommending the second. Since Redmann discloses these recommendation/rejection steps, and recites an exercise set 1000 in which all exercises 1010 are located, Redmann reads on the claim. Even if Redmann were to disclose separate subsets from which each exercise recommendation is selected (which Applicant appears to allege), the exercises would still each be a part of set 1000. Even changing criteria after rejection, for example to exclude outdoor exercises, would result in appointing a second training plan that is in the same training plan set as the first training plan. Therefore Redmann reads on the claimed invention in the broadest reasonable interpretation. 

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715